Citation Nr: 0804133	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision in which the RO, inter alia, granted service 
connection and assigned an initial 50 percent rating for 
PTSD, effective February 4, 2003.  In May 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in June 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2005.

In April 2006, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  

In January 2007, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include arranging the veteran to 
undergo VA psychiatric examination.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claim on appeal (as reflected in an August 2007 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

In October 2007, the veteran submitted additional evidence, 
including a signed statement from the veteran's employer, his 
brother's unsigned statement, and a private psychiatrist's 
September 2007 examination of the veteran.  In a December 
2007 brief, the veteran's representative waived initial RO 
consideration of this additional evidence.  The Board accepts 
this additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2007).

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Since the February 4, 2003 effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
nightmares, sleep disturbance, hypervigilance, intrusive 
thoughts, flashbacks, anger, isolation, and startle response; 
these symptoms are indicative of no more than occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2003-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the June 2004 SOC set forth the criteria for 
higher ratings for psychiatric disability.  A March 2007 
post-rating letter provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for a higher initial rating for PTSD, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  The March 
2007 letter also informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  After issuance 
of each notice described above, and opportunity for the 
appellant to respond, the August 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records; outpatient treatment records from the VA 
Greenville outpatient clinic and from the VA Medical Center 
(VAMC) in Columbia, South Carolina; and reports of VA 
examination.  Also of record and considered in connection 
with the claim is the transcript of the veteran's April 2006 
Board hearing, as well as various written statements provided 
by the veteran, as well by his brother and his 
representative, on his behalf.

Further, the record presents no basis to further develop the 
record.  In this regard, the Board notes that the RO/AMC 
attempted to obtain the veteran's treatment records from his 
private psychiatrist and from the Greenville Vet Center as a 
result of the Board's January 2007 remand.  In March 2007, 
the RO/AMC sent the veteran a letter requesting he send any 
records from Dr. P.B.M. and from the Vet Center in 
Greenville, South Carolina, or provide authorization to 
enable it to obtain these outstanding records.  However, the 
veteran did not respond to this request.  Hence, no further 
RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

An April 2003 VA mental health record reflects that the 
veteran was a new patient at the Greenville VA clinic with 
symptoms of anxiety and claustrophobia with a negative 
depression screen.  The veteran's brother told the 
psychiatrist that the veteran had been nervous ever since his 
service in Vietnam.  It was noted that the veteran was afraid 
of tight places, did not go to the movies or stores, except 
he went to the grocery store when few people were there.  He 
worked outside mainly as an apartment maintenance man.  When 
in tight places, he got very nervous and his ears would ring.  
At such times he thought of standing guard duty in Vietnam 
without ammunition in his rifle.  The veteran requested that 
the psychiatrist keep his door open during this visit.  He 
reported that he slept only about 3 to 4 hours a night and 
when he awoke at night he felt as if relatives were in the 
room checking up on him.  The veteran was suspicious of 
others generally, but did trust his immediate family.  He 
denied homicidal and suicidal ideation, but felt blue 
occasionally for 1 to 2 days at a time.  He did not socialize 
and was fearful and uncomfortable with large crowds.  Highway 
driving was ok, unless traffic was heavy.  The veteran was 
described as alert, fearful, suspicious and with blunted 
affect, not overly delusional, and not acutely dangerous to 
himself or others.  The psychiatrist diagnosed social phobia, 
claustrophobia, and some symptoms of PTSD.

The report of a July 2003 private examination by Dr. P.B.M. 
discloses that the veteran was anxious in affect, though 
quiet and soft-spoken.  His hygiene and dress were normal and 
he was well-oriented.  His memory was intact, but the veteran 
reported having difficulty concentrating.  His thought 
process and content were generally appropriate and logical, 
but there was a paucity of thought.  The veteran denied 
hallucinations, but noted that sometimes his dreams were very 
vivid.  Dr. P.B.M. diagnosed chronic and severe PTSD and 
assigned a GAF score from 40 to 45.  Dr. P.B.M. also opined 
that the prognosis for the veteran's employability was not 
good.  If his working conditions changed and he could no 
longer isolate himself, then the private examiner expected 
that the veteran would have to stop work immediately.  The 
physician noted that the veteran's PTSD symptoms included a 
moderate to severe panic disorder and there was also an 
element of social phobia at work, but that all of this was 
bred from wartime experiences and the result of PTSD.

An August 2003 VA mental health record reflects the veteran's 
complaint of a new man at work which upset him because he 
liked to work alone.  He felt sad and wanted to cry.  He 
indicated that he thought about Vietnam every day and that 
upset him.  He reported panic attacks every two weeks, 
especially when he was in a closed-in place.  He lived with 
his mother, but his sisters helped with her as well.  The 
veteran reported that he isolated himself, working in the 
basement on woodworking, especially in the winter.  The 
veteran disclosed that he would like to go some places, but 
he got too nervous.  He did not date, go to church, go to the 
movies or engage in sex.  The psychiatrist assessed the 
veteran as depressed during this visit with a blunted affect 
and a fearful or suspicious attitude.  The veteran denied 
suicidal and homicidal ideation.  

An August 2003 signed statement from a readjustment 
counseling therapist at the Greenville Vet Center indicates 
that the veteran had been treated there since October 2002 in 
group therapy sessions.  The therapist opined that the 
veteran had chronic and severe PTSD.  His most prominent 
symptoms were extreme isolation, severe anxiety and panic 
attacks, sleep disorder, depression, intrusive thoughts, loss 
of closeness, lost interest in significant activities, and 
emotional numbness.  The therapist opined that PTSD had 
totally changed the veteran's way of life with his family, 
his job, and his normal social interactions and that since 
Vietnam the veteran had lived a very isolated and constricted 
life as trips to public places resulted in anxiety and panic 
attacks.

A December 2003 VA mental health record reflects the 
veteran's report that his situation at work was better 
because the new man, who did things differently, left him 
alone now.  He slept about 4 to 5 hours a night, but said 
that he did not want to sleep too soundly because his mother 
became delusional at night.  The veteran was described as 
watchful, vigilant, anxious, with flat affect.  He avoided 
eye contact, was neatly dressed, rational, and compliant with 
his medications.  The psychiatrist diagnosed social phobia 
and service-connected PTSD with paranoid features and 
assigned a  GAF score of 56..

In a January 2004 VA examination report, the examiner 
indicated that he had conducted an interview with the veteran 
and performed a mental status evaluation.  The examiner noted 
a tense and blunted effect and that the veteran's thoughts 
were not well organized.  The veteran denied suicidal and 
homicidal ideation and visual hallucinations.  The veteran 
reported nightmares whenever he slept and that he awoke in a 
sweat.  The veteran was preoccupied with Vietnam whenever he 
tried to relax and reported occasional hypervigilance which 
lasted for 10 minutes.  The veteran also described a startle 
reaction to any type of loud noise.  The examiner diagnosed 
chronic PTSD and consideration of some cognitive disorder not 
otherwise specified, and assigned a  GAF score of 50.  The 
examiner noted that the veteran's cognitive performance was 
surprisingly impaired as he could not correctly state his own 
age.  His social isolation was described as very longstanding 
and suggested the possibility of a characterological pattern 
of maladjustment in addition to PTSD symptoms that had become 
exacerbated in the past months or years.  The veteran's 
social adaptations were severely impaired, but there was an 
indication that some of his social withdrawal was not 
specifically due to PTSD, but was of a more longstanding 
nature.  The examiner estimated that PTSD produced a moderate 
degree of impairment in the veteran's occupational 
activities.  His overall level of disability from PTSD was 
assessed as moderate or possibly mild.  

A May 2004 VA mental health record includes a notation that 
the  veteran continued to experience panic attacks, which 
lasted from 5 to 10 minutes and usually went away when the 
veteran said he removed himself from the social situation.  
He reported sleeping ok.  The veteran was described as 
rational with blunted affect, watchful and vigilant, 
emotionally controlled, and was not judged acutely dangerous 
to himself or others.  The psychiatrist assigned a GAF score 
of 57.

A January 2005 VA mental health record notes that the veteran 
had panic attacks if he got into crowds, felt closed in, or 
felt a lot of tension; however, it was also noted that, since 
he began medications, panic attacks were not as bad nor as 
frequent.  Decreased eye contact and shaking of the right leg 
was noted.   His speech was spontaneous; affect was blunted 
with a bland and nervous mood.  There was no evidence of 
sensory disturbance.  He denied suicidal and homicidal 
ideation.  Diagnoses were PTSD, social phobia, and panic 
disorder, and a  GAF score of 55 was assigned.  

A May 2005 VA mental health record notes that the veteran 
found that medications were helpful with anxiety and panic 
attacks and that he did not have nightmares when he took 
Olanzapine and felt more relaxed.  He continued to have 
difficulty in crowds, but tried to stay away from them.  
Appropriate appearance was noted.  His speech was 
spontaneous; affect was noted as wide with a mild euthymic 
mood.  The veteran displayed insight and judgment.  There was 
no evidence of sensory disturbance or delusional process 
noted.  The veteran denied suicidal and homicidal ideation.  
A GAF score of 55 was assigned.

September 2005 VA mental health records show that the 
veteran's mental status was stable, but that he had prominent 
anxiety symptoms.  Although the veteran appeared very 
uncomfortable he was still able to function at a fairly high 
level.  The veteran's difficulty in falling asleep also was 
noted, but once asleep he slept for about 4 to 5 hours a 
night.  He continued to have panic attacks 2 or 3 times a 
month when he experienced shortness of breath.  The veteran 
related that he disliked crowded places or arguing with 
people.  He continuously shook his right leg during the 
visit.  Appropriate appearance, grooming, and hygiene were 
noted as was decreased eye contact.  His speech was 
spontaneous and non-pressured; affect was restricted with a 
nervous mood.  There was no evidence of sensory disturbance 
or delusional thought content.  The veteran denied suicidal 
and homicidal ideation.  

An October 2005 VA mental health record reveals that the 
veteran was then sleeping 5 to 6 hours a night, instead of 3 
to 4 hours, after taking Trazodone.  More recent sleeping 
difficulties, however, were related to migraine headaches.  
Panic attacks were once or less a week.  It was noted that 
the veteran shook his right leg during the visit.  
Appropriate appearance, grooming, and hygiene were noted as 
was significantly decreased eye contact.  His speech lacked 
spontaneity; affect was restricted with a nervous mood.  
There was no evidence of sensory disturbance or delusional 
thought content.  The veteran denied suicidal and homicidal 
ideation.  

A December 2005 VA mental health record notes that the 
veteran slept well on his current medication regimen and that 
he denied bothersome daytime sedation.  Panic attacks were 2 
or 3 times a week according to how his week was going.  An 
occasional depressed mood was noted that lasted no more than 
a few days, but it did not limit his activities or cause 
disruption to his day.  Appropriate appearance, grooming, and 
hygiene were noted as was significantly decreased eye 
contact.  His speech lacked spontaneity; affect was 
restricted with a bland mood.  There was no evidence of 
sensory disturbance or delusional thought content.  The 
veteran denied suicidal and homicidal ideation.  

The report of a March 2006 examination by the veteran's 
private psychiatrist, Dr. P.B.M., includes diagnoses of PTSD, 
panic disorder, hypertension, partial deafness in his right 
ear, and correctable double vision.  Dr. P.B.M. stated that 
the veteran's symptoms had continued to worsen since July 
2003.  He identified social isolation as the veteran's worst 
problem and stated that the veteran's chief goal at work was 
to just stay away from people because he was afraid of losing 
his temper or inappropriate behavior, or having a flashback 
of Vietnam.  According to the report, the veteran snuck away 
from work early and made up stories to cover his absences and 
knew that it was extremely stressful for him to be at work 
because of his fear of interacting with other people.  The 
private psychiatrist diagnosed PTSD with significant 
symptomatology and assigned a GAF score of 40.  Further, he 
opined that the veteran had reached the point of 
unemployability with the severity of his symptoms, and that 
the veteran could not work elsewhere than his present job.

During the April 2006 Board hearing, the veteran testified 
that he experienced nightmares and flashbacks related to the 
war as well as sleeping disorders.  The nightmares were not 
every day but sometimes once a week or once every two weeks.  
He also testified that he was hypervigilant (Transcript, at 
pp. 4, 8).  He said that he got angry easily at work when he 
and Latino tenants could not understand one another.  He also 
said that he left his job as a maintenance worker at an 
apartment building on many occasions when he became stressed 
(Transcript, at pp. 8, 11).  His brother testified that the 
veteran engaged in outbursts of anger when around people and 
that he and his father heard the veteran screaming once at 
their lake house and ran into his room and found him sitting 
up in bed sweating and shaking.   He said that the veteran 
would burst out screaming at family gatherings before the 
family got him some help (Transcript, at pp. 13-14).

A June 2006 VA mental health clinic record indicated that the 
veteran had difficulty falling asleep at bedtime, difficulty 
returning to sleep if awakened, and occasional difficulty 
with concentration during the day.  That typically led to 
frustration and was more likely to occur at work.  
Appropriate appearance, grooming, and hygiene were noted as 
was significantly decreased eye contact.  His speech lacked 
spontaneity; affect was restricted with a bland quiet mood 
and vague.  There was no evidence of sensory disturbance or 
delusional thought content.  The veteran denied suicidal and 
homicidal ideation.  A GAF score of 53 was assigned.

An October 2006 VA mental health clinic record reflected the 
veteran's uncertainty whether Trazodone had made a difference 
with the number of his panic attacks.  Work was noted as 
stressful.  Appropriate appearance, grooming, and hygiene 
were noted as was significantly decreased eye contact.  His 
speech was spontaneous, nonpressured; affect was restricted 
with an anxious mood and vague.  There was no evidence of 
sensory disturbance or delusional thought content.  The 
veteran denied suicidal and homicidal ideation.  A GAF score 
of 52 was assigned. 

A February 2007 VA mental health clinic record notes that, 
after taking certain medications, the veteran had no trouble 
sleeping once he was asleep.  The difficulty related to 
initially falling asleep.  It was noted that the veteran 
slept for approximately 4 to 5 hours a night and that he was 
comfortable with this amount.  Panic attacks were noted to be 
not as bad as they used to be.  Appropriate appearance, 
grooming, and hygiene were noted as was decreased eye 
contact.  The veteran shook his right leg the entire visit.  
His speech was spontaneous, nonpressured; affect was 
restricted with an anxious mood and vague.  There was no 
evidence of sensory disturbance or delusional thought 
content.  The veteran denied suicidal and homicidal ideation.  

An April 2007 VA mental health clinic record indicates that 
the veteran's appropriate appearance, grooming, hygiene, and 
eye contact.  His speech was spontaneous and nonpressured; 
affect was restricted with an anxious mood.  There was no 
evidence of sensory disturbance or delusional thought 
content.  The veteran denied suicidal and homicidal ideation.  

An April 2007 signed statement from a counseling therapist 
and a licensed social worker at the Greenville Vet Center 
summarized their work with the veteran, who had received 
readjustment counseling services at the Vet Center since 
October 2002.  In the past four years he participated in 
weekly group sessions and individual monthly counseling 
sessions.  They said that the veteran's most prominent 
symptoms currently were severe difficulty managing his 
frustrations and anger at work.  He was almost never around 
other people and had no social relationships.  He planned 
trips to stores when there was minimal contact with other 
persons.  He suffered from anxiety and panic attacks several 
times a week when he experienced shortness of breath, 
sweating, pounding heart, and overwhelming anxiety.  Other 
PTSD symptoms included disrupted and limited sleep, 
depression, intrusive thought, loss of closeness, no interest 
in significant activities and emotional numbness.  His 
symptoms at work had progressively worsened with an increase 
in workload with fewer resources.  They predicted that the 
veteran would not be able to work much longer.  

The veteran underwent a VA examination in June 2007 as a 
result of the Board's January 2007 remand.  The examiner 
reviewed the claims file, including the private 
psychiatrist's examination which indicated a GAF score of 40 
and a finding that the veteran was unemployable.  When asked 
to describe his emotional difficulties, the veteran replied, 
"Just with work situations, my hips they give me problems, 
just stuff like that."  When asked what his PTSD 
difficulties were, the veteran told the examiner of 
occasional dreams and Fourth of July fireworks.  He also 
reported difficulty sleeping; perhaps 2 to 4 hours of sleep 
per night twice per month and nightmares 2 to 3 times a 
month.  The nightmares were of incoming rounds or of being in 
closed-in places with a bunch of smelly guys.  The nightmares 
awakened him.  If he did not fall asleep, he took an Alka-
Seltzer to calm his nerves.  He denied flashback symptoms and 
reported intrusive thoughts approximately twice per month.  
He complained of crowds because he got nervous.  When he felt 
crowded in, the veteran said that he developed diarrhea.  At 
times he had dizzy spells, breathing spells and mild 
increased heart rate.  The examiner noted mild sweating.  The 
veteran related that he shopped in the middle of the night 
because he did not want to have these spells.  He also 
expressed considerable difficulty with one-on-one personal 
interactions.  He also needed to leave work early whenever 
there was any type of conflict at work.  If the tenants did 
not think that he was doing a good job, or he did not fix 
something properly, the veteran felt overwhelmed and needed 
to leave.  He reported startle to noise and did not watch tv 
programs about war.  The veteran never married and lived by 
himself.  He had no real friends.  He interacted with a few 
people at work and a few people in the groups.  He denied 
using alcohol or drugs or cigarettes.  He did apartment 
building maintenance for 25 years and said that the job 
typically went well unless he was criticized or he had not 
done a good job.  He performed activities of daily living 
routinely and independently.  

The examiner noted that, on mental status examination, 
insight was not well demonstrated, but the veteran 
demonstrated adequate judgment in response to hypotheticals.  
His affect was blunted; he demonstrated mild distractibility; 
spontaneous speech was fluent; and short and long term memory 
were within normal limits.  While hygiene was adequate, his 
grooming was somewhat impaired and the examiner noted that 
the veteran appeared mildly disheveled.  He denied symptoms 
of depression, and suicidal or homicidal ideation or plan.  
The veteran reported and demonstrated considerable social 
anxiety and periods of panic as well as mild symptoms of 
PTSD.  There was no evidence of disorder in thought process 
or content.  The veteran avoided eye contact during the 
examination.  No grandiosity, irritability, or pressured 
speech was noted.  The Axis I diagnoses were mild PTSD, 
social anxiety disorder and panic disorder.  A GAF score of 
60 was assigned for mild PTSD with an overall score of 50 for 
all three of the veteran's psychiatric disorders.  The 
examiner opined that there was no relationship between the 
social anxiety and panic disorders to his service-connected 
PTSD.  He said that they were distinct diagnostic issues.  
The veteran's overall level of adjustment could be 
characterized as schizoid, which the examiner labeled a 
longstanding personality characteristic.  Exacerbations noted 
in treatment records were referable to his extreme social 
anxiety.  The examiner indicated that the GAF score of 40 
from the private psychiatrist was not consistent with the VA 
examiner's observations.  The VA examiner noted that the 
veteran had been employed in the same job for 28 years, 
although because of his social anxiety he had difficulties 
when criticized or when he had to interact with tenants.  
While PTSD was present, the VA examiner found that those 
symptoms were mild and that the veteran experienced a mild 
degree of impairment in social functioning and a mild degree 
of impairment in occupational functioning.  

An unsigned statement from the veteran's brother, dated in 
September 2007, related an incident at a Home Depot where the 
veteran reluctantly agreed to help his brother purchase a new 
water heater, but began shaking and sweating in the store 
aisle, and the fact that the veteran did not attend his 
father's funeral or visit the funeral home until everyone 
else had left.  The brother also learned that the veteran 
bought groceries late at night and that he was never in the 
presence of a large number of people.  The brother said that 
after the veteran began treatment for his PTSD that he was 
better able to control his anger around his family.  

The report of a September 2007 examination by Dr. P.B.M. 
discloses that the veteran had the same problems as revealed 
in the March 2006 private examination, but that they were now 
worse.  The psychiatrist noted that the veteran became easily 
irritated and often had flashbacks.  He also noted that the 
veteran got along with his family at the time of the last 
examination, but was now arguing with them regularly and did 
not like being around family members.  Dr. P.B.M. also noted 
that the veteran was about to lose his job and it was his 
opinion that the veteran's PTSD symptoms would prevent the 
veteran from finding any other kind of employment.  According 
to the examiner, the veteran was anxious, depressed, 
withdrawn and irritated all the time.  Dr. P.B.M. believed 
that the veteran was totally and permanently disabled by his 
PTSD.

In a September 2007 signed statement, the veteran's employer 
indicated that the apartment building owners were aware of 
the veteran's difficulty and limitations in performing 
routine maintenance duties and that, unfortunately, they were 
unable to continue his employment because of those 
limitations.

III.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

In this case, the RO assigned the veteran's initial 50 
percent rating for PTSD under DC 9411.  However, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130..
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  38 
C.F.R. § 4.126(a) (2007).

Initially, the  Board also notes that in addition to PTSD, 
the record reflects that the veteran has been diagnosed with, 
and has suffered impairment from, social phobia and a panic 
disorder, for which service connection, to include on a 
secondary basis, has not been sought or granted.  However, 
pursuant to the Board's January 2007 remand, the  June 2007 
VA examiner has distinguished the symptomatology attributable 
to the level of impairment resulting from social anxiety and 
panic disorder from that attributable to and resulting from 
PTSD.  

In this case, the competent medical evidence collectively 
reflects that the veteran's PTSD has been characterized, 
primarily, by nightmares, sleep disturbance, hypervigilance, 
intrusive thoughts, flashbacks, anger, isolation, and startle 
response.  The Board finds that these  symptoms amore nearly 
approximate occupational and social impairment with reduced 
reliability and productivity due to certain symptoms, the 
level of impairment contemplated in the currently assigned 50 
percent disability rating.

At no point has the veteran's PTSD symptomatology met the 
criteria for a rating in excess of 50 percent.  As noted 
above, the assignment of a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  However, the veteran has not been found 
to have intermittent suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; spatial disorientation; or other symptoms 
that are characteristic of a 70 percent rating.  The veteran 
has some documented symptoms of neglect of personal 
appearance and hygiene; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; and difficulty in adapting to 
stressful circumstances.  However, the most recent  June 2007 
examiner described the veteran as only mildly disheveled.  
The examiner also indicated that the veteran denied 
experiencing symptoms of depression, though private and VA 
outpatient records noted above indicate the veteran felt 
depressed occassionally.  The VA examiner distinguished any 
signs of near continuous panic as not related to the 
veteran's PTSD.  Any documented symptoms of difficulty in 
adapting to stressful circumstances, such as work, were 
clearly related to his extreme and nonservice-connected 
social anxiety and not to his service-connected PTSD.  His 
PTSD symptoms have not been shown to affect the veteran on a 
continuous basis and/or to limit his ability to function 
independently on a daily basis.  

The Board also points out that none of the GAF scores 
assigned since the effective date of the grant of service 
connection provide a basis for assignment of any higher 
disability rating for the veteran's PTSD.

The June 2007 VA examiner assigned a GAF score of 60 for PTSD 
and an overall GAF score of 50 for all of the veteran's 
symptomatology.  The January 2004 examiner assigned a GAF 
score of 50 for PTSD, and GAF scores reflected in VA 
outpatient records range from 52 to 57.  According to DSM-IV, 
GAF scores ranging between 51 and 60 are indicative of 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The Board 
finds that that these GAF scores are consistent with the 
above reported symptomatology and, thus, are also consistent 
with no greater impairment than that contemplated by the 
initial 50 percent rating assigned.

The Board notes that the GAF score of 40, reflected in 
reports of private examinations by Dr. P.B.M., suggests more 
significant impairment than is contemplated by the initial 50 
percent rating.  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, the competent 
medical evidence of record reflects that the veteran has 
exhibited none of the symptoms related to PTSD identified in 
the DSM-IV as indicative of such a score on a continuous 
basis or in the most current VA examination report of record 
dated in June 2007.  Further, the VA examiner competently 
found that the veteran suffered from mild PTSD and extreme 
social anxiety and panic disorder.  In addition, he found 
that there was no relationship between the social anxiety and 
panic disorders and the veteran's service-connected PTSD.  As 
to his PTSD symptomatology, the VA examiner found a mild 
degree of impairment in social and occupational functioning.  
A GAF score of 40 reflects symptomatology for the veteran's 
service-connected PTSD and his nonservice connected social 
anxiety and panic disorder and is not relevant to whether the 
veteran is entitled to a higher initial rating for his 
service-connected PTSD.  Although the veteran has shown signs 
of mood and social impairment, his general functioning, 
routine daily behavior, self-care, and speech have appeared 
essentially normal and relevant in terms of his PTSD 
symptoms.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the veteran's PTSD symptomatology has resulted in 
a disability picture that more nearly approximates the level 
of occupational and social impairment contemplated for a 50 
percent rating under the applicable rating criteria than any 
more severe level of occupational and social impairment.  As 
the criteria for the next higher, 70 percent, rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (100 percent) likewise have not been met.

For all the foregoing reasons, the Board finds that the 
initial 50 percent rating assigned for PTSD represents the 
maximum rating assignable since the effective date of the 
grant of service connection for the veteran's psychiatric 
disability.  As such, there is no basis for staged rating, 
pursuant to Fenderson, and the claim for a higher initial 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of a higher rating,  that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


